 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of November
19, 2015, by and among LabStyle Innovations Corp., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506(b) of Regulation D and Rule 903 of Regulation S
promulgated thereunder, the Company desires to issue and sell to each Purchaser,
and each Purchaser, severally and not jointly, desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1         Definitions. In addition to the terms defined elsewhere in this
Agreement, the following capitalized terms have the meanings set forth in this
Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

 1 

 

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Purchase Price” means $0.30 per Unit.

 

“Registration Statement” means a registration statement covering the resale of
the Shares and the Warrant Shares by each Purchaser.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act.

 

“Subscription Amount” shall mean, as to each Purchaser, the aggregate amount to
be paid for the Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Subsidiary” means (i) LabStyle Innovation Ltd., an Israeli company and (ii)
LabStyle Innovations US LLC, a Delaware limited liability company, and
“Subsidiaries” means each Subsidiary collectively.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board or OTCQB
Marketplace operated by OTC Markets Group, Inc. (or any successors to any of the
foregoing).

 

 2 

 

 

“Transaction Documents” means this Agreement, the Warrants, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means VStock Transfer, LLC, the current transfer agent of the
Company, and any successor transfer agent of the Company.

 

“Units” means units sold in the transaction contemplated hereunder, each
consisting of
(i) one (1) share (the “Shares”) of Common Stock, par value $0.0001 per share
(the “Common Stock”), (ii) a Series A warrant to purchase up to seventy percent
(0.70) of one share of Common Stock at an exercise price of $0.37 per share (the
“Series A Warrant”); and (iii) a Series B warrant to purchase up to thirty
percent (0.30) of one share of Common Stock at an exercise price of $0.43 per
share (the “Series B Warrant”).

 

“Warrants” means, the Series A Warrant and the Series B Warrant in the form of
Exhibit A attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1         Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase, an aggregate
of $_____________ of Units with an aggregate value for each Purchaser equal to
such Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser, and Warrants as determined pursuant to Section
2.2(a). The aggregate number of Units sold hereunder shall be up to 10,000,000.
Prior to Closing, each Purchaser shall deliver to the Company, via wire transfer
of immediately available funds, pursuant to the wire transfer instructions set
forth as Exhibit C, cash equal to its Subscription Amount, and as of the Closing
(i) the Company shall deliver to each Purchaser the Units as determined pursuant
to Section 2.2(a), and (ii) the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Closing, provided that
it shall not be a condition for the Closing as to any Purchaser that any other
Purchaser shall have delivered the items set forth in Section 2.2 to be
delivered by such other Purchaser. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of legal counsel to the Company or such other location as the parties
shall mutually agree (and such Closing may be undertaken remotely by electronic
exchange of documentation).

 

2.2         Deliveries.

 

(a)          In connection with the Closing, the Company shall deliver or cause
to be delivered to each Purchaser the following:

 

(i)          on or prior to the Closing Date, this Agreement duly executed by
the Company;

 

 3 

 

 

(ii)         within five (5) Business Days of the Closing Date, a stock
certificate evidencing a number of Shares equal to such Purchaser’s Subscription
Amount divided by the Purchase Price, registered in the name of such Purchaser
(it being agreed, however, that each Purchaser shall, upon consummation of the
Closing, be the record holder of such Shares);

 

(iii)        within five (5) Business Days of the Closing Date, the Warrants
registered in the name of such Purchaser.

 

(b)          In addition to delivering the Subscription Amount as contemplated
by Section 2.1, on or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:

 

(i)          this Agreement duly executed by such Purchaser;

 

(ii)         if you are an individual, provide a copy of your photo
identification (eg., Driver’s License or Passport); and

 

(iii)        any other subscription documents requested by the Company, duly
executed by such Purchaser.

 

2.3         Closing Conditions.

 

(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)          the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

 

(iii)        the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.

 

(b)          The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

 

(i)          the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Company contained herein
(unless as of a specific date therein, which shall be true and correct as of
such specified date);

 

(ii)         all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;

 

(iii)        the Company shall have received all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities; and

 

 4 

 

 

(iv)        the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to each Purchaser:

 

(a)          Subsidiaries. The Subsidiaries are the only direct or indirect
subsidiaries of the Company. The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

(b)          Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder and to issue the
Securities in accordance with the term hereof and thereof. The execution and
delivery of this Agreement and each of the other Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith, other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

 5 

 

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of clause (ii),
such as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) notices to existing investors in connection with affording such
investors any existing pre-emptive or participation rights held by such existing
investors (the “Participation Rights”), (ii) the filings required pursuant to
Section 4.8 of this Agreement, (iii) the notice and/or application(s) to each
applicable Trading Market for the issuance and sale of the Securities and the
listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, and (iv) the filing of Form D with the Commission and
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).

 

(f)          Issuance of the Securities. The Units and Shares are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents and (ii) the
Warrant Shares, when paid for and issued in accordance with the terms of the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents and (iii) the Company has reserved from its
duly authorized capital stock a number of shares of Common Stock for issuance of
the Warrant Shares.

 

 6 

 

 

(g)          Capitalization. As of the date hereof the authorized capital stock
of the Company consists of (i) 160,000,000 shares of Common Stock, of which,
42,993,162 are issued and outstanding, and 41,539,902 shares are reserved for
issuance pursuant to securities (other than the Warrants) exercisable or
exchangeable for, or convertible into, shares of Common Stock and (ii) 5,000,000
shares of preferred stock, of which 35,600 are issued and outstanding and
classified as Series A Convertible Preferred Stock. No shares of Common Stock
are held in treasury. All of such outstanding shares are duly authorized and
have been, or upon issuance will be, validly issued and are fully paid and
nonassessable. Except as set forth in the SEC Reports or as a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

(h)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 

 7 

 

 

(i)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option or incentive plans.

 

(j)           Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

 

(k)          Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours.

 

(l)           Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters.

 

 8 

 

 

(m)         Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any written notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n)          Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.

 

(o)          Intellectual Property. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
required for use in connection with their respective businesses (collectively,
the “Intellectual Property Rights”). None of, and neither the Company nor any
Subsidiary has received a written notice that any of, the Intellectual Property
Rights has expired, terminated or been abandoned, or is expected to expire or
terminate or be abandoned, within two (2) years from the date of this Agreement.
Neither the Company nor any Subsidiary has received, since the date of the
latest audited financial statements included within the SEC Reports, a written
notice of a claim or otherwise has any knowledge that the Intellectual Property
Rights violate or infringe upon the rights of any Person. To the knowledge of
the Company, all such Intellectual Property Rights are enforceable. With the
possible exception of one third-party company that is selling a product that may
infringe the Company's patent rights, to the knowledge of the Company, there is
no existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties. The Company, and to the Company’s knowledge its patent counsel, have
complied with the duty of candor and good faith in dealing with the U.S. Patent
and Trademark Office and any similar duties in dealing with similar foreign
intellectual property office. There are no material defects in the preparation
and filing of any of the Company’s patents and patent applications. The Company
is not obligated to pay a royalty, grant a license, or provide other
consideration to any third party in connection with the Intellectual Property
Rights. The Company has not infringed (or would infringe) or otherwise violated
(or would violate) any intellectual property rights of any third party by
conducting its business in the manner in which it is contemplated as set forth
in the SEC Reports.

 

(p)          Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged.

 

 9 

 

 

(q)          Transactions With Affiliates and Employees. Except as set forth in
Schedule 3(q) hereto and in the SEC Reports, none of the officers or directors
of the Company or any Subsidiary and, to the knowledge of the Company, none of
the employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money too or otherwise requiring payments to or from
any officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.

 

(r)           Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in material compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(s)          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby.

 

(t)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(u)          Registration Rights. Except as disclosed in the SEC Reports, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiary.

 

 10 

 

 

(v)          Listing and Maintenance Requirements. The Company has not, in the
12 months preceding the date hereof, received written notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.

 

(w)         Disclosure. All of the disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 

(x)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act which would require the registration of any
such securities under the Securities Act.

 

(y)          Tax Status. The Company and its Subsidiaries each (i) has made or
filed all United States federal, state and local income and all foreign income
and franchise tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations and (iii) has set aside on its
books provision reasonably adequate for the payment of all material taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company or of any
Subsidiary know of no basis for any such claim.

 

(z)          No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

(aa)        Foreign Corrupt Practices. Neither the Company nor any Subsidiary,
nor any director, officer, employee, agent or other person acting on behalf of
the Company or any Subsidiary, has: (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company or any Subsidiary
(or made by any person acting on its behalf of which the Company is aware) which
is in violation of law or (iv) violated any provision of FCPA.

 

(bb)       Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has: (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent or finders in connection with
the placement of the Securities.

 

 11 

 

 

(cc)        Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

(dd)       Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

(ee)        No Disqualification Events.  With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event.

 

(ff)         Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation, Bylaws or other organizational documents
or the laws of the jurisdiction of its formation which is or could become
applicable to any Purchaser as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and any Purchaser's ownership of the Securities. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of shares of Common Stock or a change in
control of the Company or any of its Subsidiaries.

 

(gg)       Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise could be reasonably likely to have a Material Adverse Effect.

 

3.2         Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):

 

 12 

 

 

(a)          Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and (where such concept
is applicable) in good standing under the laws of the jurisdiction of its
incorporation or formation with full right, corporate, partnership, limited
liability company or similar power and authority to enter into and to consummate
the transactions contemplated by the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of the Transaction Documents and performance by such Purchaser of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of such Purchaser. Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)          Own Account. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to a Registration Statement or otherwise in compliance with
applicable federal and state securities laws). Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business.

 

(c)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants for cash, it will be either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act, (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act, or (iii) a “non-US person” as defined in
Regulation S (“Regulation S”) as promulgated under the Securities Act.

 

(d)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment. Such Purchaser
acknowledges that as of the date hereof, the Company has very limited financial
resources, and thus an investment in the Securities is subject to significant
risk.

 

 13 

 

 

(e)          General Solicitation. Such Purchaser is not purchasing the
Securities (i) as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement; or (ii) as a result
of any of the Current Reports on Form 8-K filed by the Company with the
Commission on July 23, 2015 and on August 28, 2015 or anything contained
therein; or (iii) as a result of the Company’s Quarterly Reports on Form 10-Q
filed by the Company with the Commission on August 12, 2015 and on November 13,
2015 or anything contained therein. In purchasing the Securities hereunder, such
Purchaser is relying only on the representations and warranties contained herein
and the other Transaction Documents provided by the Company.

 

(f)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Units and the merits and risks of investing in the Units; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Such Purchaser acknowledges and agrees
that neither the Company nor any Affiliate of the Company has provided such
Purchaser with any information or advice with respect to the Securities nor is
such information or advice necessary or desired. 

 

(g)          Additional Representations and Warranties of Accredited Investors.
Each Purchaser indicating that such Purchaser is an Accredited Investor on its
signature page to this Agreement, severally and not jointly, shall complete the
Accredited Investor Questionnaire set forth on Exhibit B-1.

 

(h)          Additional Representations and Warranties of Non-U.S. Persons. Each
Purchaser indicating that it is not a U.S. person on its signature page to this
Agreement, severally and not jointly, further makes the representations and
warranties to the Company set forth on Exhibit B-2.

 

(i)           Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Other than to other Persons
party to this Agreement or its legal counsel or other advisors, such Purchaser
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).

 

(j)           Other Company Holdings. As of the Closing Date, and prior to the
consummation of the transactions contemplated by this Agreement, such Purchaser
is not, collectively with its Affiliates or any Person with whom such Purchaser
is acting in concert, a holder of Common Stock or Common Stock Equivalents in an
amount equal to more than 9.99% of the outstanding shares of Common Stock
(assuming full exercise or conversion of any such Common Stock Equivalents).

 

 14 

 

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1         Transfer Restrictions.

 

(a)          The Securities may only be disposed of in compliance with U.S.
state and U.S. federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective Registration Statement or Rule
144, to the Company or to an Affiliate of a Purchaser or in connection with a
pledge as contemplated in Section 4.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights and obligations of a Purchaser under this Agreement.

 

(b)          Each certificate representing the Shares, the Warrants and Warrant
Shares and if appropriate, securities issued upon conversion or exercise
thereof, shall be stamped or otherwise imprinted with a legend substantially in
the following form (in addition to any legend required by applicable state
securities or “blue sky” laws):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

 

Each certificate representing the Shares, the Warrants and Warrant Shares and if
appropriate, securities issued upon conversion or exercise thereof, if such
securities are being offered to Purchasers in reliance upon Regulation S, shall
be stamped or otherwise imprinted with a legend substantially in the following
form (in addition to any legend required by applicable state securities or “blue
sky” laws):

 

 15 

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

(c)          Certificates evidencing the Warrant Shares shall not be required to
contain any legend (including the legend set forth in Section 4.1(b) hereof):
(i) while a Registration Statement is effective under the Securities Act, (ii)
following any sale of such Warrant Shares pursuant to Rule 144, (iii) if such
Warrant Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Warrant Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).

 

(d)          Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.

 

4.3         Furnishing of Information. For so long as any Purchaser is an
“affiliate” (as defined in Rule 144) of the Company, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination, and the Company shall take
all reasonable actions to maintain its eligibility to register the Common Stock
and Warrant Shares for resale by the Purchasers on Form S-3.

 

4.4         Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities.

 

4.5         Exercise Procedures. The form of Notice of Exercise included in the
Warrants set forth the totality of the procedures required of the Purchasers in
order to exercise the Warrants.

 

 16 

 

 

4.6         Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for working capital and general corporate
purposes and shall not use such proceed: (a) for the satisfaction of any portion
of the Company’s debt (other than payment of trade payables in the ordinary
course of the Company’s business and prior practices), (b) for the redemption of
any Common Stock or Common Stock Equivalents, (c) for the settlement of any
outstanding litigation or (d) in violation of FCPA or OFAC regulations.

 

4.7         Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company’s
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly announced.  Each Purchaser, severally and not jointly with the
other Purchasers, and the Company covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company, it will maintain the confidentiality of the existence and terms of this
transaction and the information included in the Transaction Documents.

 

4.8         Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 

4.9         Listing. The Company shall promptly secure the listing of all of the
Shares and the Warrant Shares upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
Shares and Warrant Shares from time to time issuable under the terms of the
Transaction Documents. The Company shall maintain the authorization for
quotation of the Common Stock on the Trading Market. Neither the Company nor any
of its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Common Stock on the Trading Market.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4.9.

 

4.10       Indemnification by Purchasers. Each Purchaser, severally and not
jointly, indemnifies and holds harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all losses, as
incurred, to the extent arising out of or based solely upon: (x) such
Purchaser’s failure to comply with any applicable prospectus delivery
requirements of the Securities Act through no fault of the Company or (y) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any prospectus, preliminary prospectus, free writing
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or supplement thereto, in light of the circumstances under which they
were made) not misleading (i) to the extent, but only to the extent, that such
untrue statement or omission is contained in any information so furnished in
writing by such Purchaser to the Company expressly for inclusion in such
Registration Statement or such prospectus or (ii) to the extent, but only to the
extent, that such information relates to such Purchaser’s proposed method of
distribution of the Securities and was reviewed and expressly approved in
writing by such Purchaser expressly for use in a Registration Statement (it
being understood that the Purchaser has approved the contents of the “Selling
Stockholder Questionnaire” for this purpose), such prospectus, preliminary
prospectus, free writing prospectus, or in any amendment or supplement thereto
or (iii) to the extent, but only to the extent, related to the use by such
Purchaser of an outdated, defective or otherwise unavailable prospectus after
the Company has notified such Purchaser in writing that the prospectus is
outdated, defective or otherwise unavailable for use by such Purchaser.

 

 17 

 

 

ARTICLE V.

MISCELLANEOUS

 

5.1         Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice to the other parties, if the Closing has not been consummated on or
before 5:00 p.m., New York time, on November 23, 2015 provided, however, that
such termination will not affect the right of any party to sue for any breach by
any other party (or parties).

 

5.2         Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any conversion
or exercise notice delivered by a Purchaser), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.

 

5.3         Entire Agreement. The Transaction Documents, together with the
exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents and exhibits.

 

5.4         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
or email attachment as set forth on the signature pages attached hereto (or,
with respect to an assignee or transferee of Securities as contemplated by
Section 5.7, at the contact information of such Person provided to the Company
in connection with such assignment or transfer) at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email attachment as set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages attached hereto.

 

5.5         Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the holder of 51% of the Shares and
Warrants purchased from the Company hereunder or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

 18 

 

 

5.6         Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Any Purchaser may assign any or all of its rights under this Agreement to any
Person to whom such Purchaser assigns or transfers any Securities, provided that
such transferee agrees in writing as a pre-condition to such assignment or
transfer to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Purchasers.”

 

5.8         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

5.9         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.

 

5.10       Arbitration of Claims. Any dispute, controversy or claim arising in
relation to this this Agreement or any Transaction Document, including with
regard to their validity, invalidity, breach, enforcement or termination, will
be referred to a single arbitrator, who shall be appointed by the Head of the
Israel Bar Association. The arbitrator will not be bound by rules of evidence or
procedure and will give the reasons for his or her judgment in writing. Any such
arbitration shall be conducted in Tel Aviv, Israel. The arbitrator's decision
shall be final and enforceable in any court. This Section 5.10 shall constitute
an arbitration agreement between the parties.

 

5.11       Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.

 

5.12       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.13       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

 19 

 

 

5.14       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.15       Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.

 

5.16       Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.17       Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

(Signature Pages Follow)

 

 20 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

LABSTYLE INNOVATIONS CORP.       By:       Name:     Title:       Address for
Notice:       9 Halamish Street   Caesarea Industrial Park   3088900, Israel  
Fax Number: +(972)-(4) 770 4060       With a copy to (which shall not constitute
notice):       ZAG/S&W LLP   1633 Broadway   New York, NY 10019   Fax Number:
(212) 660-3001   Attention: Oded Har-Even, Esq.  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 21 

 

 

PURCHASER SIGNATURE PAGES

 

(FOR “ACCREDITED INVESTORS”)

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Subscription Amount: ____________

 

# of Units Purchased (@ $0.30 per Unit): ____________

 

If Investor an entity, sign here:

 

________________________________

(Name of entity)

 

By:             Name:             Title:              



If Investor is an individual, sign here:



Signature:    

 

Print Name:    

 

PLEASE COMPLETE FOLLOWING INFORMATION FOR NOTICES:

 

Email Address of Authorized Signatory:
___________________________________________

 

Facsimile Number of Authorized Signatory:
_________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

_____INITIAL THAT YOU HAVE COMPLETED THE ACCREDITED INVESTOR QUESTIONNAIRE SET
FORTH ON EXHIBIT B-1.

 

 22 

 

 

PURCHASER SIGNATURE PAGES

 

(FOR NON-U.S. PERSONS)

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Subscription Amount: ____________

 

# of Units Purchased (@ $0.30 per Unit): ____________

 

If Investor is an entity, sign here:



________________________________

(Name of entity)

 

By:             Name:             Title:              

 If Investor is an individual, sign here:



Signature:    

 

Print Name:    

 

PLEASE COMPLETE FOLLOWING INFORMATION FOR NOTICES:

 

Email Address: ___________________________________________

 

Facsimile Number: _________________________________________

 

Address for Notice to Investor:

 

Offshore Address for Delivery of Securities to Investor (if not same as address
for notice):

 

 23 

 

 

EXHIBIT A-1

 

Form of Series A Warrant

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE COMPANY TO
SUCH EFFECT.

 

Warrant No. __________ November [___], 2015

 

LABSTYLE INNOVATIONS CORP.

Series A Common Stock Purchase Warrant

 

THIS CERTIFIES THAT, for value received, [                                    ]
(the “Holder”), is entitled to subscribe for and purchase, at the Exercise Price
(as defined below), from LabStyle Innovations Corp., a Delaware corporation (the
“Company”), shares of the Company’s common stock, par value $0.0001 (the “Common
Stock”), at any time prior to 5:00 p.m., New York time, on _______, 2017
[sixteen months after closing] (the “Warrant Exercise Term”).

 

This Warrant is issued in accordance with, and subject to, the terms and
conditions described in the Securities Purchase Agreement, dated November [__],
2015, between the initial Holder and the Company (the “Purchase Agreement”)
entered into in connection with the private placement offering of the Company
(the “Offering”) described in the Purchase Agreement.

 

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

 

This Warrant is subject to the following terms and conditions:

 

1.           Shares. The Holder has, subject to the terms set forth herein, the
right to purchase up to an aggregate of [_________] shares of Common Stock (the
“Warrant Shares”) at a per share exercise price of $0.37, subject to adjustment
as provided for herein (the “Exercise Price”).

 

 24 

 

 

2.           Exercise of Warrant.

 

(a)          Exercise. This Warrant may be exercised by the Holder at any time
prior to the Warrant Exercise Term, in whole or in part, by delivering the
notice of exercise attached as Exhibit A hereto (the “Notice of Exercise”), duly
executed by the Holder to the Company at its principal office, or at such other
office as the Company may designate, accompanied by payment, by wire transfer of
immediately available funds to the order of the Company to an account designated
by the Company, of the amount obtained by multiplying the number of Warrant
Shares designated in the Notice of Exercise by the Exercise Price (the “Purchase
Price”). For purposes hereof, “Exercise Date” shall mean the date on which all
deliveries required to be made to the Company upon exercise of this Warrant
pursuant to this Section 2(a) shall have been made. The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder. No originals of the Notice of Exercise shall be required to be
delivered, nor shall any medallion guarantee (or any other type of guarantee or
notarization) of any Notice of Exercise shall be required.

 

(b)          Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if and only if a registration statement covering the resale of all or
any portion of the Warrant Shares is not available for the resale of such
Warrant Shares (such unregistered portion of the Warrant Shares, the
“Unavailable Warrant Shares”), the Holder may, in its sole discretion, exercise
this Warrant solely with respect to the Unavailable Warrant Shares (it being
acknowledged, for the avoidance of doubt, that this Warrant may only be
exercisable with respect to registered Warrant Shares pursuant to Section 2(a)
hereof) and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price for such Unavailable Warrant Shares, elect instead to receive upon such
exercise the "Net Number" of shares of Common Stock determined according to the
following formula (a "Cashless Exercise"):

 

  X = Y  (A - B)         A  

 

  with: X = the number of Warrant Shares to be issued to the Holder            
Y = the number of Unavailable Warrant Shares with respect to which the Warrant
is being exercised             A = the fair value per share of Common Stock on
the date of exercise of this Warrant             B = the then-current Exercise
Price of the Warrant

 

Solely for the purposes of this paragraph, “fair value” per share of Common
Stock shall mean (A) the average of the Closing Sale Prices on the Trading
Market for the twenty (20) trading days immediately preceding the date on which
the Notice of Exercise is deemed to have been sent to the Company, or (B) if the
Common Stock is not publicly traded as set forth above, as reasonably and in
good faith determined by the Board of Directors of the Company as of the date
which the Notice of Exercise is deemed to have been sent to the Company.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a Cashless
Exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.

 

 25 

 

 

(c)          Issuance of Certificates. As soon as practicable after the exercise
of this Warrant, in whole or in part, in accordance with Section 2(a) or 2(b)
hereof (and in no event later than two (2) Trading Days following the delivery
of the Notice of Exercise), the Company, at its expense, shall cause to be
issued in the name of and delivered to the Holder: (i) a certificate or
certificates for (or, if applicable, by delivery through the facilities of the
Depository Trust Company in electronic form of) the number of fully paid and
non-assessable Warrant Shares to which the Holder shall be entitled upon such
exercise and, if applicable, (ii) a new warrant of like tenor to purchase all of
the Warrant Shares that may be purchased pursuant to the portion, if any, of
this Warrant not exercised by the Holder. The Holder shall for all purposes
hereof be deemed to have become the Holder of record of such Warrant Shares on
the date on which the Notice of Exercise and payment of the Purchase Price in
accordance with Section 2(a) hereof were delivered and made, respectively,
irrespective of the date of delivery of such certificate or certificates, except
that if the date of such delivery, notice and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of record of such Warrant Shares at the close of business on
the next succeeding date on which the stock transfer books are open.

 

(d)          Taxes. The issuance of the Warrant Shares upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
Warrant Shares, shall be made without charge to the Holder for any tax or other
charge of whatever nature in respect of such issuance and the Company shall bear
any such taxes in respect of such issuance.

 

3.           Adjustment of Exercise Price.

 

(a)          Adjustment for Reclassification, Consolidation or Merger. If while
this Warrant, or any portion hereof, remains outstanding and unexpired there
shall be (i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, or a reverse merger in which the Company shall be the surviving entity
but the shares of the Company’s capital stock outstanding immediately prior to
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Warrant Shares deliverable upon exercise of this
Warrant would have been entitled to receive in such reorganization,
recapitalization, merger, consolidation, sale or transfer if this Warrant had
been exercised immediately prior to such reorganization, recapitalization,
merger, consolidation, sale or transfer, all subject to further adjustment as
provided in this Section 3. If the per share consideration payable to the Holder
for Warrant Shares in connection with any such transaction is in a form other
than cash or marketable securities, then the value of such consideration shall
be determined in good faith by the Company’s Board of Directors. The foregoing
provisions of this paragraph shall similarly apply to successive
reorganizations, recapitalizations, mergers, consolidations, sales and transfers
and to the capital stock or securities of any other corporation that are at the
time receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 

 26 

 

 

(b)          Adjustments for Split, Subdivision or Combination of Shares. If
while this Warrant, or any portion hereof, remains outstanding and unexpired the
Company shall subdivide (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, upon the effective date of such
subdivision, the Exercise Price in effect immediately prior to such subdivision
will be proportionately reduced and the number of shares of Common Stock subject
to acquisition upon exercise of the Warrant will be proportionately increased.
If the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, upon the effective date of such
combination, the Exercise Price in effect immediately prior to such combination
will be proportionately increased and the number of shares of Common Stock
subject to acquisition upon exercise of the Warrant will be proportionately
decreased.

 

(c)          Notice of Adjustments. Upon any adjustment of the Exercise Price
and any increase or decrease in the number of Warrant Shares purchasable upon
the exercise of this Warrant, then, and in each such case, the Company, within
15 days thereafter, shall give written notice thereof to the Holder at the
address of such Holder as shown on the books of the Company, which notice shall
state the Exercise Price as adjusted and, if applicable, the increased or
decreased number of Warrant Shares purchasable upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation of each.

 

4.           Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be delivered in accordance with
Section 5.4 of the Purchase Agreement.

 

5.           Legends. Unless the Warrant Shares are registered for resale with
the Commission, each certificate evidencing the Warrant Shares issued upon
exercise of this Warrant shall be stamped or imprinted with a legend required
pursuant to the Purchase Agreement.

 

6.           Removal of Legend. Upon request of a holder of a certificate with
the legends required by Section 5 hereof, the Company shall issue to such holder
a new certificate therefor free of any transfer legend, if, with such request,
the Company shall have received an opinion of counsel satisfactory to the
Company in form and substance to the effect that any transfer by such holder of
the Warrant Shares evidenced by such certificate will not violate the Securities
Act or any applicable state securities laws.

 

7.           Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise hereunder. Instead, the Company shall round up, as
nearly as practicable to the nearest whole Share, the number of Warrant Shares
to be issued.

 

8.           Rights of Stockholders. Except as expressly provided herein, the
Holder, as such, shall not be entitled to vote or be deemed the holder of the
Warrant Shares or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value,
consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or otherwise until this Warrant shall have been exercised and the
Warrant Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 

9.           No Transfer. This Warrant shall be assignable and transferable,
provided that no such assignment and transfer shall be valid unless (a) the same
shall be valid under and undertaken in accordance with applicable law, rule or
regulation and (b) the provisions of Sections 4.1 and 5.7 of the Purchase
Agreement shall be adhered to as a condition to such transfer or assignment.

 

 27 

 

 

10.         Miscellaneous.

 

(a)          This Warrant and disputes arising hereunder shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules. Any action brought by either party
against the other concerning the transaction contemplated by this Warrant shall
be brought only in the state courts of Delaware or in the federal courts located
in the state of Delaware. The parties to this Warrant hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Holder waive trial by jury.

 

(b)          The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.

 

(c)          The covenants of the respective parties contained herein shall
survive the execution and delivery of this Warrant.

 

(d)          The terms of this Warrant shall be binding upon and shall inure to
the benefit of any successors or permitted assigns of the Company and of the
Holder and of the Warrant Shares issued or issuable upon the exercise hereof.

 

(e)          This Warrant and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subject hereof.

 

(f)          The Company shall not, by amendment of its Certificate of
Incorporation or Bylaws, or through any other means, directly or indirectly,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant and shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder contained herein
against impairment.

 

(g)          Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the
Company, at its expense, will execute and deliver to the Holder, in lieu
thereof, a new Warrant of like date and tenor.

 

(h)          This Warrant and any provision hereof may be amended, waived or
terminated only by an instrument in writing signed by the Company and the
Holder.

 

(i)          The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant. The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
holder of this Warrant shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

 28 

 

 

11.         Certain Defined Terms.

 

(a)          "Closing Sale Price" means, for any security as of any date, the
last closing trade price for such security on an Eligible Market that is the
principal market for such security, as reported by Bloomberg, or, if the
Eligible Market that is the principal market for such security begins to operate
on an extended hours basis and does not designate the closing trade price, then
the last trade price of such security prior to 4:00:00 p.m., New York Time, as
reported by Bloomberg, or, if the Eligible Market for such security is not the
principal securities exchange or trading market for such security, the last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last trade price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no last trade price is reported
for such security by Bloomberg, the average of the ask prices of any market
makers for such security as reported in the OTC Link or "pink sheets" by OTC
Markets Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Required Holders. If
the Company and the Required Holders are unable to agree upon the fair market
value of such security, then the Board of Directors of the Company shall use its
good faith judgment to determine the fair market value. All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or other similar transaction during the applicable
calculation period.

 

(b)          "Eligible Market" means the OTC Bulletin Board, OTCQX Market and/or
OTCQB Market operated by OTC Markets Group, Inc., the NYSE MKT LLC, The NASDAQ
Global Market, The NASDAQ Global Select Market, The NASDAQ Capital Market or The
New York Stock Exchange, Inc.

 

(c)          "Required Holders" means the holders of Warrants issued pursuant to
the Purchase Agreement representing at least a majority of the shares of Common
Stock underlying such Warrants then outstanding.

 

(d)          "Trading Day" means any day on which the Common Stock is traded on
an Eligible Market that is the principal market for such security; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York time).

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

  LABSTYLE INNOVATIONS CORP.       By:       Name:     Title:

 

 29 

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

TO:LabStyle Innovations Corp., attention: President

 

The undersigned hereby elects to purchase the below referenced shares (the
“Warrant Shares”) of Common Stock of LabStyle Innovations Corp. (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such Warrant Shares in full. Payment of the purchase price
is being made by (check one):

 

____________ a cash exercise with respect to _________________ Warrant Shares;
or

____________ a "cashless exercise" with respect to _______________ Warrant
Shares (if permitted pursuant to Section 2(b) of the Warrant).

 

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

 

1.Name: __________________________________________________

2.Address: ________________________________________________

3.DWAC Instructions (if applicable): __________________________________________

 

The undersigned hereby represents and warrants the following:

 

(a)         It (i) has such knowledge and experience in financial and business
affairs that he/she/it is capable of evaluating the merits and risks involved in
purchasing the Warrant Shares, (ii) is able to bear the economic risks involved
in purchasing the Warrant Shares, and (iii) is an “accredited investor,” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended;

 

(b)         In making the decision to purchase the Warrant Shares, it has relied
solely on independent investigations made by it and has had the opportunity to
ask questions of, and receive answers from, the Company concerning the Warrant
Shares, the financial condition, prospective business and operations of the
Company and has otherwise had an opportunity to obtain any additional
information, to the extent that the Company possess such information or could
acquire it without unreasonable effort or expense;

 

(c)         Its overall commitment to investments that are not readily
marketable is not disproportionate to its net worth and income, and the purchase
of the Warrant Shares will not cause such overall commitment to become
disproportionate; it can afford to bear the loss of the purchase price of the
Warrant Shares;

 

(d)         It has no present need for liquidity in its investment in the
Warrant Shares; and

 

(e)         It acknowledges that the transaction contemplated in connection with
the purchase of the Warrant Shares has not been reviewed or approved by the
Securities and Exchange Commission or by any administrative agency charged with
the administration of the securities laws of any state, and that no such agency
has passed on or made any recommendation or endorsement of any of the securities
contemplated hereby.

 

      (Signature and Date)

 

 30 

 

 

EXHIBIT A-2

Form of Series B Warrant

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE COMPANY TO
SUCH EFFECT.

 

Warrant No. __________ November [___], 2015

 

LABSTYLE INNOVATIONS CORP.

Series B Common Stock Purchase Warrant

 

THIS CERTIFIES THAT, for value received, [                                     ]
(the “Holder”), is entitled to subscribe for and purchase, at the Exercise Price
(as defined below), from LabStyle Innovations Corp., a Delaware corporation (the
“Company”), shares of the Company’s common stock, par value $0.0001 (the “Common
Stock”), at any time prior to 5:00 p.m., New York time, on November __, 2018
(the “Warrant Exercise Term”).

 

This Warrant is issued in accordance with, and subject to, the terms and
conditions described in the Securities Purchase Agreement, dated November [__],
2015, between the initial Holder and the Company (the “Purchase Agreement”)
entered into in connection with the private placement offering of the Company
(the “Offering”) described in the Purchase Agreement.

 

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

 

This Warrant is subject to the following terms and conditions:

 

1.           Shares. The Holder has, subject to the terms set forth herein, the
right to purchase up to an aggregate of [_________] shares of Common Stock (the
“Warrant Shares”) at a per share exercise price of $0.43, subject to adjustment
as provided for herein (the “Exercise Price”).

 

2.           Exercise of Warrant.

 

(a)          Exercise. This Warrant may be exercised by the Holder at any time
prior to the Warrant Exercise Term, in whole or in part, by delivering the
notice of exercise attached as Exhibit A hereto (the “Notice of Exercise”), duly
executed by the Holder to the Company at its principal office, or at such other
office as the Company may designate, accompanied by payment, by wire transfer of
immediately available funds to the order of the Company to an account designated
by the Company, of the amount obtained by multiplying the number of Warrant
Shares designated in the Notice of Exercise by the Exercise Price (the “Purchase
Price”). For purposes hereof, “Exercise Date” shall mean the date on which all
deliveries required to be made to the Company upon exercise of this Warrant
pursuant to this Section 2(a) shall have been made. The Holder shall not be
required to deliver the original Warrant in order to effect an exercise
hereunder. No originals of the Notice of Exercise shall be required to be
delivered, nor shall any medallion guarantee (or any other type of guarantee or
notarization) of any Notice of Exercise shall be required.

 

 31 

 

 

(b)          Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if and only if a registration statement covering the resale of all or
any portion of the Warrant Shares is not available for the resale of such
Warrant Shares (such unregistered portion of the Warrant Shares, the
“Unavailable Warrant Shares”), the Holder may, in its sole discretion, exercise
this Warrant solely with respect to the Unavailable Warrant Shares (it being
acknowledged, for the avoidance of doubt, that this Warrant may only be
exercisable with respect to registered Warrant Shares pursuant to Section 2(a)
hereof) and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price for such Unavailable Warrant Shares, elect instead to receive upon such
exercise the "Net Number" of shares of Common Stock determined according to the
following formula (a "Cashless Exercise"):

 

  X = Y  (A - B)         A  

 

  with: X = the number of Warrant Shares to be issued to the Holder            
Y = the number of Unavailable Warrant Shares with respect to which the Warrant
is being exercised             A = the fair value per share of Common Stock on
the date of exercise of this Warrant             B = the then-current Exercise
Price of the Warrant

 

Solely for the purposes of this paragraph, “fair value” per share of Common
Stock shall mean (A) the average of the Closing Sale Prices on the Trading
Market for the twenty (20) trading days immediately preceding the date on which
the Notice of Exercise is deemed to have been sent to the Company, or (B) if the
Common Stock is not publicly traded as set forth above, as reasonably and in
good faith determined by the Board of Directors of the Company as of the date
which the Notice of Exercise is deemed to have been sent to the Company.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a Cashless
Exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for such shares shall be deemed to have commenced, on the
date this Warrant was originally issued.

 

(c)          Issuance of Certificates. As soon as practicable after the exercise
of this Warrant, in whole or in part, in accordance with Section 2(a) or 2(b)
hereof (and in no event later than two (2) Trading Days following the delivery
of the Notice of Exercise), the Company, at its expense, shall cause to be
issued in the name of and delivered to the Holder: (i) a certificate or
certificates for (or, if applicable, by delivery through the facilities of the
Depository Trust Company in electronic form of) the number of fully paid and
non-assessable Warrant Shares to which the Holder shall be entitled upon such
exercise and, if applicable, (ii) a new warrant of like tenor to purchase all of
the Warrant Shares that may be purchased pursuant to the portion, if any, of
this Warrant not exercised by the Holder. The Holder shall for all purposes
hereof be deemed to have become the Holder of record of such Warrant Shares on
the date on which the Notice of Exercise and payment of the Purchase Price in
accordance with Section 2(a) hereof were delivered and made, respectively,
irrespective of the date of delivery of such certificate or certificates, except
that if the date of such delivery, notice and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of record of such Warrant Shares at the close of business on
the next succeeding date on which the stock transfer books are open.

 

 32 

 

 

(d)          Taxes. The issuance of the Warrant Shares upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
Warrant Shares, shall be made without charge to the Holder for any tax or other
charge of whatever nature in respect of such issuance and the Company shall bear
any such taxes in respect of such issuance.

 

3.           Adjustment of Exercise Price.

 

(a)          Adjustment for Reclassification, Consolidation or Merger. If while
this Warrant, or any portion hereof, remains outstanding and unexpired there
shall be (i) a reorganization or recapitalization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation or other entity in which the Company shall not be the surviving
entity, or a reverse merger in which the Company shall be the surviving entity
but the shares of the Company’s capital stock outstanding immediately prior to
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, or (iii) a sale or transfer of the
Company’s properties and assets as, or substantially as, an entirety to any
other corporation or other entity in one transaction or a series of related
transactions, then, as a part of such reorganization, recapitalization, merger,
consolidation, sale or transfer, unless otherwise directed by the Holder, all
necessary or appropriate lawful provisions shall be made so that the Holder
shall thereafter be entitled to receive upon exercise of this Warrant, during
the period specified herein and upon payment of the Exercise Price then in
effect, the greatest number of shares of capital stock or other securities or
property that a holder of the Warrant Shares deliverable upon exercise of this
Warrant would have been entitled to receive in such reorganization,
recapitalization, merger, consolidation, sale or transfer if this Warrant had
been exercised immediately prior to such reorganization, recapitalization,
merger, consolidation, sale or transfer, all subject to further adjustment as
provided in this Section 3. If the per share consideration payable to the Holder
for Warrant Shares in connection with any such transaction is in a form other
than cash or marketable securities, then the value of such consideration shall
be determined in good faith by the Company’s Board of Directors. The foregoing
provisions of this paragraph shall similarly apply to successive
reorganizations, recapitalizations, mergers, consolidations, sales and transfers
and to the capital stock or securities of any other corporation that are at the
time receivable upon the exercise of this Warrant. In all events, appropriate
adjustment shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any shares or other property
deliverable or issuable after such reorganization, recapitalization, merger,
consolidation, sale or transfer upon exercise of this Warrant.

 

(b)          Adjustments for Split, Subdivision or Combination of Shares. If
while this Warrant, or any portion hereof, remains outstanding and unexpired the
Company shall subdivide (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, upon the effective date of such
subdivision, the Exercise Price in effect immediately prior to such subdivision
will be proportionately reduced and the number of shares of Common Stock subject
to acquisition upon exercise of the Warrant will be proportionately increased.
If the Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
subject to acquisition hereunder, then, upon the effective date of such
combination, the Exercise Price in effect immediately prior to such combination
will be proportionately increased and the number of shares of Common Stock
subject to acquisition upon exercise of the Warrant will be proportionately
decreased.

 

 33 

 

 

(c)          Notice of Adjustments. Upon any adjustment of the Exercise Price
and any increase or decrease in the number of Warrant Shares purchasable upon
the exercise of this Warrant, then, and in each such case, the Company, within
15 days thereafter, shall give written notice thereof to the Holder at the
address of such Holder as shown on the books of the Company, which notice shall
state the Exercise Price as adjusted and, if applicable, the increased or
decreased number of Warrant Shares purchasable upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation of each.

 

4.           Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be delivered in accordance with
Section 5.4 of the Purchase Agreement.

 

5.           Legends. Unless the Warrant Shares are registered for resale with
the Commission, each certificate evidencing the Warrant Shares issued upon
exercise of this Warrant shall be stamped or imprinted with a legend required
pursuant to the Purchase Agreement.

 

6.           Removal of Legend. Upon request of a holder of a certificate with
the legends required by Section 5 hereof, the Company shall issue to such holder
a new certificate therefor free of any transfer legend, if, with such request,
the Company shall have received an opinion of counsel satisfactory to the
Company in form and substance to the effect that any transfer by such holder of
the Warrant Shares evidenced by such certificate will not violate the Securities
Act or any applicable state securities laws.

 

7.           Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise hereunder. Instead, the Company shall round up, as
nearly as practicable to the nearest whole Share, the number of Warrant Shares
to be issued.

 

8.           Rights of Stockholders. Except as expressly provided herein, the
Holder, as such, shall not be entitled to vote or be deemed the holder of the
Warrant Shares or any other securities of the Company that may at any time be
issuable on the exercise hereof for any purpose, nor shall anything contained
herein be construed to confer upon the Holder, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value,
consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or otherwise until this Warrant shall have been exercised and the
Warrant Shares purchasable upon the exercise hereof shall have been issued, as
provided herein.

 

9.           No Transfer. This Warrant shall be assignable and transferable,
provided that no such assignment and transfer shall be valid unless (a) the same
shall be valid under and undertaken in accordance with applicable law, rule or
regulation and (b) the provisions of Sections 4.1 and 5.7 of the Purchase
Agreement shall be adhered to as a condition to such transfer or assignment.

 

10.         Miscellaneous.

 

(a)          This Warrant and disputes arising hereunder shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed wholly within such State,
without regard to its conflict of law rules. Any action brought by either party
against the other concerning the transaction contemplated by this Warrant shall
be brought only in the state courts of Delaware or in the federal courts located
in the state of Delaware. The parties to this Warrant hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Holder waive trial by jury.

 

 34 

 

 

(b)          The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.

 

(c)          The covenants of the respective parties contained herein shall
survive the execution and delivery of this Warrant.

 

(d)          The terms of this Warrant shall be binding upon and shall inure to
the benefit of any successors or permitted assigns of the Company and of the
Holder and of the Warrant Shares issued or issuable upon the exercise hereof.

 

(e)          This Warrant and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subject hereof.

 

(f)          The Company shall not, by amendment of its Certificate of
Incorporation or Bylaws, or through any other means, directly or indirectly,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant and shall at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder contained herein
against impairment.

 

(g)          Upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
any such loss, theft or destruction, upon delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company, or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the
Company, at its expense, will execute and deliver to the Holder, in lieu
thereof, a new Warrant of like date and tenor.

 

(h)          This Warrant and any provision hereof may be amended, waived or
terminated only by an instrument in writing signed by the Company and the
Holder.

 

(i)          The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant and the other
Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
right of the Holder to pursue actual damages for any failure by the Company to
comply with the terms of this Warrant. The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
holder of this Warrant shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

 35 

 

 

11.         Certain Defined Terms.

 

(a)          "Closing Sale Price" means, for any security as of any date, the
last closing trade price for such security on an Eligible Market that is the
principal market for such security, as reported by Bloomberg, or, if the
Eligible Market that is the principal market for such security begins to operate
on an extended hours basis and does not designate the closing trade price, then
the last trade price of such security prior to 4:00:00 p.m., New York Time, as
reported by Bloomberg, or, if the Eligible Market for such security is not the
principal securities exchange or trading market for such security, the last
trade price, respectively, of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last trade price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no last trade price is reported
for such security by Bloomberg, the average of the ask prices of any market
makers for such security as reported in the OTC Link or "pink sheets" by OTC
Markets Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Required Holders. If
the Company and the Required Holders are unable to agree upon the fair market
value of such security, then the Board of Directors of the Company shall use its
good faith judgment to determine the fair market value. All such determinations
to be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or other similar transaction during the applicable
calculation period.

 

(b)          "Eligible Market" means the OTC Bulletin Board, OTCQX Market and/or
OTCQB Market operated by OTC Markets Group, Inc., the NYSE MKT LLC, The NASDAQ
Global Market, The NASDAQ Global Select Market, The NASDAQ Capital Market or The
New York Stock Exchange, Inc.

 

(c)          "Required Holders" means the holders of Warrants issued pursuant to
the Purchase Agreement representing at least a majority of the shares of Common
Stock underlying such Warrants then outstanding.

 

(d)          "Trading Day" means any day on which the Common Stock is traded on
an Eligible Market that is the principal market for such security; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York time).

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

  LABSTYLE INNOVATIONS CORP.       By:       Name:     Title:

 

 36 

 

 

Exhibit A

 

NOTICE OF EXERCISE

 

TO:LabStyle Innovations Corp., attention: President

 

The undersigned hereby elects to purchase the below referenced shares (the
“Warrant Shares”) of Common Stock of LabStyle Innovations Corp. (the “Company”)
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price of such Warrant Shares in full. Payment of the purchase price
is being made by (check one):

 

____________ a cash exercise with respect to _________________ Warrant Shares;
or

____________ a "cashless exercise" with respect to _______________ Warrant
Shares (if permitted pursuant to Section 2(b) of the Warrant).

 

Please issue a certificate or certificates representing said shares in the name
of the undersigned or in such other name as is specified below:

 

4.Name: __________________________________________________

5.Address: ________________________________________________

6.DWAC Instructions (if applicable): __________________________________________

 

The undersigned hereby represents and warrants the following:

 

(a)         It (i) has such knowledge and experience in financial and business
affairs that he/she/it is capable of evaluating the merits and risks involved in
purchasing the Warrant Shares, (ii) is able to bear the economic risks involved
in purchasing the Warrant Shares, and (iii) is an “accredited investor,” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended;

 

(b)         In making the decision to purchase the Warrant Shares, it has relied
solely on independent investigations made by it and has had the opportunity to
ask questions of, and receive answers from, the Company concerning the Warrant
Shares, the financial condition, prospective business and operations of the
Company and has otherwise had an opportunity to obtain any additional
information, to the extent that the Company possess such information or could
acquire it without unreasonable effort or expense;

 

(c)         Its overall commitment to investments that are not readily
marketable is not disproportionate to its net worth and income, and the purchase
of the Warrant Shares will not cause such overall commitment to become
disproportionate; it can afford to bear the loss of the purchase price of the
Warrant Shares;

 

(d)         It has no present need for liquidity in its investment in the
Warrant Shares; and

 

(e)         It acknowledges that the transaction contemplated in connection with
the purchase of the Warrant Shares has not been reviewed or approved by the
Securities and Exchange Commission or by any administrative agency charged with
the administration of the securities laws of any state, and that no such agency
has passed on or made any recommendation or endorsement of any of the securities
contemplated hereby.

 

      (Signature and Date)

 

 37 

 

 

EXHIBIT B-1 TO THE

SECURITIES PURCHASE AGREEMENT

 

 



 

ACCREDITED INVESTOR QUESTIONNAIRE

 

LabStyle Innovations Corp.
9 Halamish Street
Caesarea Industrial Park, Israel 3088900

 

In connection with my purchase of a certain securities (“Securities”) of
LabStyle Innovations Corp., a Delaware corporation (the “Company”), I, the
undersigned subscriber (“I” or “Investor”) understand that the offer and sale of
the Securities to me is contingent upon my status as an “Accredited Investor” as
defined pursuant to the terms of the Securities Act of 1933, as amended (the
“Act”). In connection with the purchase, I have reviewed and completed the
Accredited Investor Questionnaire set forth below:

 

As of the date hereof, the Investor is (check all appropriate categories):

 

____   A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000. When
determining net worth for purposes of Rules 215 and 501(a)(5) of the Act, the
value of an individual’s primary residence should be excluded. The value of the
primary residence is determined by subtracting from the estimated fair market
value of the property, the amount of debt secured by the property up to the
estimated fair market value;

 

____   A natural person who had individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year. Individual income is defined as
adjusted gross income (as reported for federal income tax purposes), less any
income earned by a spouse or from property owned by a spouse, increased by the
following amounts (not attributable to a spouse): (i) the amount of any tax
exempt interest income received, (ii) the amount of losses claimed a limited
partner in a limited partnership, and (iii) any deductions claimed for
depletion.

 

_____  A director or an executive officer of the Company.

 

____    A bank as defined in Section 3(a)(2) of the Securities Act, or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

____    A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

 

 38 

 

 

____   An insurance company as defined in Section 2(13) of the Securities Act;

 

____   An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;

 

____   A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

____   A plan established and maintained by a state, its political subdivisions,
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

____   An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000, or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

____   A private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;

 

____   An organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the Notes, with total assets in
excess of $5,000,000;

 

____   A trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Notes, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act.

 

____   An entity in which all equity owners are accredited investors.

 

In addition, as of this date, I hereby represent and warrant to the Company and
agree as follows:

 

1.I acknowledge that the Securities, and any other securities issuable upon
exercise of any conversion or other rights that are a part of the Securities,
have not been and will not be registered under the Act, and are being offered
and sold under one or more of the exemptions from registration provided for in
Sections 4(2) and 3(b) of the Act, as well as Regulation D promulgated under the
Act. I further acknowledge that the Securities have not been qualified under any
state securities laws in reliance on an exemption from qualification. I also
acknowledge that the Company is relying on the truth and accuracy of my
representations, warranties, and acknowledgments made in this Questionnaire in
offering the Securities for sale without registering them under the Act or
qualifying them under applicable state securities laws.

 

 39 

 

 

2.If a natural person, I am a citizen of the United States, and at least 18
years of age. I am a bona fide resident and domiciliary (not a temporary or
transient resident) of the state indicated on the signature page hereto, and
have no present intention of becoming a resident of any other state or
jurisdiction.

 

3.I understand that (i) an investment in the Securities is suitable only for an
investor who is able to bear the economic consequences of losing his or her
entire investment; (ii) an investment in the Securities is speculative and
involves a high degree of risk of loss; and (iii) there are substantial
restrictions on the transferability of the Securities, and accordingly, it may
not be possible to liquidate my investment in the Securities in the case of an
emergency.

 

4.I have the financial ability (i) to bear the economic risk of my investment in
the Securities; (ii) to hold the Securities for an indefinite period of time;
and (iii) currently to afford a complete loss of my investment in the Securities
without experiencing any undue financial difficulties, and my commitments to all
speculative investments (including my investment in the Securities) are
reasonable in relation to my net worth and annual income.

 

5.I acknowledge that this transaction has not been reviewed or scrutinized by
the Securities and Exchange Commission or by any administrative agency charged
with the administration of the securities laws of any state, and that no such
agency has passed on or made any recommendation or endorsement of the
Securities.

 

6.I am acquiring the Securities in good faith solely for my personal account (or
a trust account if I am a trustee), for investment purposes only, and not with a
view to any sale, distribution, subdivision, or fractionalization of the
Securities, in whole or in part.

 

7.I acknowledge that the Securities, and any other securities issuable upon
exercise of any conversion or other rights that are a part of the Securities,
are and will be “restricted securities” within the meaning of Rule 144
promulgated under the Act; that the Securities are not and will not be
registered under the Act and must be held indefinitely unless they are
subsequently registered under the Act and qualified under any applicable state
and foreign securities laws, or unless an exemption from registration or
qualification is available. I understand the resale limitations imposed by the
Act and am familiar with Rule 144, as presently in effect, and the conditions
that must be met in order for that Rule to be available for the resale of
“restricted securities”.

 

8.I agree not to sell, convey, transfer, pledge, hypothecate, or otherwise
dispose of (“Transfer”) any of the Securities unless (i) the Securities to be
Transferred have been registered under the Act and qualified under any
applicable state and foreign securities laws, or (ii) I have notified the
Company of the proposed Transfer, and I have presented the Company with a
written opinion of counsel satisfactory to the Company or a “no-action” or
interpretive letter from the Securities and Exchange Commission stating that
registration is not required under the circumstances of the proposed Transfer,
and counsel to the Company shall have concurred with the opinion of my counsel
or the applicability of the no-action or interpretive letter; provided that no
Transfer of any of the Securities shall be permitted except in compliance with
the terms and conditions of any agreement between me and the Company imposing
restrictions on the Transfer of the Securities.

 

 40 

 

 

9.I agree to indemnify and hold harmless the Company, its officers and
directors, and any of its affiliates, associates, agents, or employees from and
against any and all loss, damage, or liability (including costs and attorneys’
fees) due to or arising out of a breach of any representation, warranty, or
acknowledgment made by me in this Questionnaire.

 

10.The representations, warranties, acknowledgments, and agreements set forth in
this Questionnaire and the Securities Purchase Agreement shall survive both (i)
my purchase and the Company’s issuance and delivery of the Securities, and (ii)
my death or disability, and will be binding upon my heirs, executors,
administrators, successors, and assigns.

 

[Signature Page Follows]

 

 41 

 

 

Investor is an entity, sign here:           (Name of entity)       By:     Name:
  Title:  

 

Address:    

 

                                  If Investor is an individual, sign here:  

 

Signature:    

 

Print Name:    

 

Address:                                      

 

 42 

 

 

EXHIBIT B-2 TO THE
SECURITIES PURCHASE AGREEMENT

 

 



 

NON U.S. PERSON REPRESENTATIONS

 

Each Purchaser indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Company as follows:

 

1.At the time of (a) the offer by the Company and (b) the acceptance of the
offer by such person or entity, of the Units, such person or entity was outside
the United States.

 

2.Such person or entity is acquiring the Units for such Purchaser’s own account,
for investment and not for distribution or resale to others and is not
purchasing the Units for the account or benefit of any U.S. person, or with a
view towards distribution to any U.S. person, in violation of the registration
requirements of the Securities Act.

 

3.Such person or entity will make all subsequent offers and sales of the Units
either (x) outside of the United States in compliance with Regulation S; (y)
pursuant to a registration under the Securities Act; or (z) pursuant to an
available exemption from registration under the Securities Act. Specifically,
such person or entity will not resell the Units to any U.S. person or within the
United States prior to the expiration of a period commencing on the Closing Date
and ending on the date that is one year thereafter (the “Distribution Compliance
Period”), except pursuant to registration under the Securities Act or an
exemption from registration under the Securities Act.

 

4.Such person or entity has no present plan or intention to sell the Units in
the United States or to a U.S. person at any predetermined time, has made no
predetermined arrangements to sell the Units and is not acting as a distributor
of such securities.

 

5.Neither such person or entity, its affiliates nor any person acting on behalf
of such person or entity, has entered into, has the intention of entering into,
or will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to the Units at any time after the Closing
Date through the Distribution Compliance Period except in compliance with the
Securities Act.

 

6.Such person or entity consents to the placement of a legend on any certificate
or other document evidencing the Units substantially in the form set forth in
Section 4.1.

 

7.Such person or entity is not acquiring the Units in a transaction (or an
element of a series of transactions) that is part of any plan or scheme to evade
the registration provisions of the Securities Act.

 

8.Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.

 

9.Such person or entity has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Units.

 

 43 

 

 

10.Such person or entity understands the various risks of an investment in the
Units and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in the
Units.

 

11.Such person or entity has had access to the Company’s publicly filed reports
with the Commission and has been furnished during the course of the transactions
contemplated by this Agreement with all other public information regarding the
Company that such person or entity has requested and all such public information
is sufficient for such person or entity to evaluate the risks of investing in
the Units.

 

12.Such person or entity has been afforded the opportunity to ask questions of
and receive answers concerning the Company and the terms and conditions of the
issuance of the Units.

 

13.Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 

14.Such person or entity will not sell or otherwise transfer the Securities
unless either (A) the transfer of such securities is registered under the
Securities Act or (B) an exemption from registration of such securities is
available.

 

15.Such person or entity represents that the address furnished on its signature
page to this Agreement is the principal residence if he is an individual or its
principal business address if it is a corporation or other entity.

 

16.Such person or entity understands and acknowledges that the Units have not
been recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning the Company that has been
supplied to such person or entity and that any representation to the contrary is
a criminal offense.

 

 44 

 

 

Company Wiring Instructions

 

Bank Leumi USA -

Account Name - Labstyle Innovations Corp

Account No -

Swift LUMIUS3N

Bank address - 579 Fifth Avenue 5th Floor | New York, NY 10017

 

 45 

 